Citation Nr: 0608531	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to a compensable evaluation for the service-
connected residuals of radical prostatectomy.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on acgtive duty from September 1965 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision that determined 
granted service connection for a radical prostatectomy with 
an evaluation of 100 percent, effective on November 2, 1999.  
A noncompensable evaluation was assigned on August 1, 2002.  

The RO also granted special monthly compensation based on 
loss of use of a creative organ, effective on June 28, 2000.  
Service connection for loss of erectile power was granted 
with a noncompensable evaluation, effective on August 1, 
2002.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

At the outset of this discussion, the veteran has not been 
advised of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) as they apply to the specific issue on 
appeal, namely, increased rating for service-connected 
residuals of radical prostatectomy.  

The RO must send complete VCAA notice to the veteran that 
includes information regarding his and VA's respective 
responsibilities at to obtaining and furnishing relevant 
evidence.  See Quartuccio v. Principi, 16 Ve567t. App. 183 
(2002).  

Also, the evidence reflects that prostate cancer was found in 
June 2000 and a radical prostatectomy was performed in that 
month.  

As noted previously, service connection was established for 
residuals of prostate cancer by the October 2002 rating 
decision and a 100 percent evaluation was granted, effective 
November 2, 1999.  Thereafter, a noncompensable disability 
rating was assigned effective, August 2, 2002.  

In this case, postoperative residuals of prostate gland 
injuries are rated as voiding dysfunction (leakage, frequency 
or obstruction) or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528 
(2005).  

The veteran asserts on his VA Form 9 that he leaks urine 
while seated and that during the day time, he urinates every 
1.5 hours and that he gets up at elast two times per night.  

The veteran was last examined for VA purposes in July 2002.  
Regarding the veteran's voiding dysfunction due to service 
connected residuals of a radical prostatectomy, the July 2002 
VA examination report reveals only a discussion of nocturia 
and hesitancy.  There is no reference to obstructive voiding 
or urinary frequency.  

In this regard, the Board cannot presume that the veteran has 
no symptoms pertaining to urinary frequency simply because 
the examiner did not address it.  The examiner must 
specifically address the alleged disorder; the examiner's 
silence is insufficient [to show the lack of symptomatology].  
Wisch v. Brown, 8 Vet. App. 139, 140 (1995).  This is 
especially the case in light of the veteran's assertions in 
his substantive appeal.  

Consequently, the Board is of the opinion that another 
physical examination is needed to ascertain the full extent 
of the veteran's residuals of a radical prostatectomy, to 
include urinary incontinence and any voiding dysfunction that 
may be present.  See Bowling v. Principi, 12 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report); see also Hicks v. Brown, 8 Vet. App. 
417, 422 (1995) (concluding that inadequate medical 
evaluation frustrates judicial review).  

Further, based on a review of the recent VA outpatient 
treatment records it appears that there are outstanding 
private and VA medical records.  While this case is in remand 
status, the RO should also ensure that the veteran's most 
recent VA and private treatment records are obtained and 
associated with the claims folder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2005).  

2.  The RO should arrange for a VA 
examination to determine the current 
severity of the veteran's service-
connected residuals of a radical 
prostatectomy with a history of urinary 
incontinence.  The claims file must be 
provided to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate laboratory tests and studies 
are to be performed.  

3.  The examiner should note the extent 
to which the veteran experiences voiding 
dysfunction or urinary tract infection or 
renal dysfunction, whichever is more 
predominant, to include, instances of 
urinary leakage and urinary incontinence.  
The examiner should also note (a) whether 
there is any relief of urinary 
incontinence or leakage realized with the 
use of medication; (b) if the veteran has 
urine leakage requiring the use of 
absorbent materials, how often these 
materials must be changed; (c) whether he 
has problems with urinary frequency and, 
if so, the medical probability that 
urinary frequency is related to residuals 
of a radical prostatectomy; (d) a 
description of the time intervals between 
voiding or any problems with obstructed 
voiding; (e) the nature and degree of any 
voiding problems; (f) the nature and 
degree of any renal dysfunction, if 
present.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.  

5.  The RO should readjudicate the issue 
of an initial compensable rating for the 
service-connected residuals of a radical 
prostatectomy with urinary incontinence, 
with consideration of all of the evidence 
added to the record since the March 2004 
Statement of the Case (SOC) was issued.  

If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue an SSOC, which should 
contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the 
record since March 2004 SOC was issued.  
A reasonable period of time for a 
response should be afforded.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

